Citation Nr: 1403533	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO. 09-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for the Veteran's hepatitis C.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to February 2007.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2012, the Board remanded the Veteran's claim for further evidentiary development, to include collection of outstanding medical records and a contemporaneous VA examination.  A VA examination was subsequently conducted in June 2012, however as discussed below, some outstanding medical records were not associated with the claims file.  The Veteran's claim was again remanded by the Board in March 2013 for a hearing before the Board, which was held in August 2013 before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and associated with the claims file.

At the hearing, the Veteran was unrepresented and he confirmed that he wanted to pursue his claim without a representative.  Prior to October 4, 2010, the Veteran was represented by the North Carolina Division of Veterans Affairs.  That representation was revoked on October 4, 2010.  VA's electronic file, known as VBMS, still shows the North Carolina Division of Veterans Affairs as the representative.  In light of the revocation of representation dated October 4, 2010 and the Veteran's testimony at the August 2013 hearing, the Board finds that the Veteran is currently unrepresented.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At his August 2013 hearing before the Board, the Veteran and his wife both testified that his symptoms of hepatitis C had become more severe.  Specifically, the testimony reflects that the Veteran's fatigue and pain have increased since his previous VA examination in June 2012.  Additionally, the Veteran testified that he is now in receipt of continuous medication to treat his hepatitis C.  When there is evidence that a disability has worsened since the last examination, a new examination is required.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Finally, the record reflects that the Veteran has been receiving regular treatment for his hepatitis C.  While there is a VA clinical record from June 2013 associated with the claims file, based on the clinical history of the Veteran it appears that there are still substantial outstanding VA treatment records since April 2012.  As such, VA should obtain all relevant VA and private clinical records which could be potentially helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to all treatment of his hepatitis C after April 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran's hepatitis C, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013). 

2. Associate with the claims file all VA medical records from the VA Medical Center in Durham, North Carolina and any associate outpatient clinics, dated from April 2012 to the present.

3. Then schedule the Veteran for a VA examination to determine the nature and severity of his hepatitis C.  All necessary tests and studies should be accomplished and the findings reported in detail.  The claims file, including a copy of this remand should be reviewed by the examiner.

A clear rationale for all opinions must be provided.

4. Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative (if one is appointed) should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


